Citation Nr: 0739570	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
separation of the left acromioclavicular joint.  

2.  Entitlement to an increased rating for separation of the 
left acromioclavicular joint, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that continued 
a 10 percent disability rating for separation of the left 
acromioclavicular joint and a July 2004 rating decision that 
denied service connection for a cervical spine disability, to 
include as secondary to service-connected separation of the 
left acromioclavicular joint.  The veteran testified before 
the Board in May 2006.  In July 2006 and May 2007, the Board 
remanded the claim for additional development.  

By a July 2006 decision, the Board increased the rating for 
the veteran's service-connected separation of the left 
acromioclavicular joint, from 10 to 20 percent disabling, 
effective August 14, 2002.  However, as that grant does not 
represent a total grant of benefits sought on appeal, this 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran's current cervical spine disability first 
manifested more than one year after his separation from 
service and is unrelated to his service or to any incident 
therein, and is not shown to be the result of or aggravated 
by his service-connected separation of the left 
acromioclavicular joint.  

2.  The veteran's left shoulder disability is manifested by 
no more than limitation of motion to shoulder level with 
pain, tenderness, degenerative joint disease, and crepitus, 
secondary to traumatic injury.  


CONCLUSIONS OF LAW

1.  The veteran's current cervical spine disability was not 
incurred in or aggravated by his active service, and is not 
proximately due to or the result of the service-connected 
separation of the left acromioclavicular joint.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  The criteria for a rating higher than 20 percent for 
separation of the left acromioclavicular joint have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5003, 5010, 5201, 
5203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that he is entitled to service 
connection on a secondary basis for his cervical spine 
disability due to his service-connected separation of the 
left acromioclavicular joint.  

On VA examination in July 2004, the veteran stated that his 
neck condition was related to his shoulder disability because 
in the parachute jump during service where he injured his 
shoulder, he hit the ground hard with his feet and rolled and 
hit his left elbow and head.  He reported that his neck began 
hurting in the mid 1970s when he was flying a crop duster and 
wearing a heavy crash helmet.  The examiner found that the 
veteran had cervical degenerative joint disease and cervical 
disc disease.  Examination revealed thoracic convexity, 
lumbar concavity, and flattening of the cervical concavity.  
Range of motion testing showed 28 degrees flexion, 15 degrees 
extension, 10 degrees lateral bend bilaterally, 35 degrees 
right rotation, and 40 degrees left rotation.  There was pain 
on motion but no additional range of motion loss due to pain, 
fatigue, weakness, and lack of endurance following repetitive 
use.  The examiner could not offer an opinion as to whether 
the veteran's left shoulder condition caused his cervical 
disability because such knowledge was unavailable in the 
medical literature and any opinion would be speculation.  He 
further reported that there was no evidence of record 
mentioning the details of the veteran's left shoulder injury, 
so there was no objective evidence to confirm his report of 
hitting his head.  

On VA examination in October 2006 and June 2007, the veteran 
complained of a moderate, constant, sharp aching pain in his 
lower cervical area.  He reported severe weekly flare-ups 
that lasted for hours and caused a 50 percent decrease in 
range of motion.  There was guarding and pain with motion.  
Range of motion testing showed 25 degrees flexion and 
extension, 30 degrees flexion on the right, 25 degrees 
flexion on the left, 20 degrees rotation on the right, and 35 
degrees rotation on the left.  An MRI showed bulges 
associated with disk degeneration and subtle interspace 
narrowing, endplate disease, and spondylosis.  The examiner 
opined that he could not resolve the issue of whether the 
veteran's cervical spine disability was secondary to the 
service-connected separation of the left acromioclavicular 
joint without resort to mere speculation.  The rationale was 
that there was no documentation in the service medical 
records of any neck injury.  He also explained that the type 
of neck injury the veteran had was usually due to years of 
hard use, which the veteran had from wearing a heavy flight 
helmet during his 15 years of working as a flight instructor 
after service.    

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the July 2004, October 2006, and June 
2007 medical opinions are probative based on the examiner's 
thorough and detailed examination of the veteran as well as 
his review of the entire case file.  In addition, there is no 
contrary competent medical opinion of record.  Accordingly, 
the Board finds that service connection for the veteran's 
cervical spine disability, as secondary to his service-
connected separation of the left acromioclavicular joint, is 
not warranted because the evidence does not establish that it 
is likely as not that the cervical spine disability is the 
result of the service-connected shoulder injury.   

The Board now turns to the question of whether the veteran is 
entitled to service connection on a direct basis for a 
cervical spine disability.  

The veteran's service medical records are negative for any 
symptoms or treatment of a neck injury or disability.  He 
made no complaints regarding his neck at an April 1969 
separation examination, and his neck was found to have no 
abnormalities.  Since there were no recorded complaints of 
symptoms of a cervical spine disability during approximately 
three years of service and the veteran's neck was found to be 
normal on examination at separation, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
cervical spine disability.  38 C.F.R. § 3.303(b).  The first 
post-service clinical evidence of record of symptoms relating 
to a cervical spine disability is an October 1998 VA medical 
report where the veteran complained of increasing pain in the 
cervical region.  In a May 1999 VA medical report, an x-ray 
showed mild spondylosis with intervertebral disc space 
narrowing and end plate osteophytes at C5-6 and C6-7.  Bony 
neural foramina were widely patent at each level, and there 
was no misalignment, prevertebral soft tissue swelling, or 
cervical fracture.  The diagnosis was mild lower cervical 
spondylosis.  

On VA examination in October 1999, the veteran reported that 
he injured his left shoulder and neck during a parachute jump 
in active service.  He stated that he worked as a flight 
instructor and experienced pain in his neck with some 
stiffness, easy fatigability, and lack of endurance, if he 
flew for six to eight hours.  Range of motion testing 
revealed pain on motion.  The diagnosis was limitation of the 
cervical area that was motion-related and with repeated use.  

VA medical records dated from October 1998 to January 2004 
show that the veteran received intermittent treatment for 
degenerative joint disease of the cervical spine, cervical 
spondylosis, and chronic cervical facet arthritis and 
cervical disc disease.  

The veteran submitted a November 2002 letter from a VA 
physician in support of his claim.  The physician stated that 
he had been treating the veteran for chronic neck and upper 
back pain for most of the previous year.  He reported that 
the pain was steady and nagging and originating in the 
central posterior portion of his neck and radiating down both 
sides of the trapezius with the left side affected more than 
the right.  He also noted that the veteran's cervical spine 
MRI showed bulging discs, posterior spur and bulge complexes, 
and endplate disease.  He stated that the veteran suffered a 
significant axial loading injury to his neck during active 
duty while on a parachute jump by striking his head and 
shoulder in a partially broken fall.  He reported that the 
veteran has had neck pain ever since then.  The physician 
opined that it was plausible that the veteran's extensive 
cervical disc disease was consistent with an axial loading 
injury which was likely incurred during service.  

On VA examination in July 2004, examination revealed thoracic 
convexity, lumbar concavity, and flattening of the cervical 
concavity.  Range of motion testing showed 28 degrees 
flexion, 15 degrees extension, 10 degrees lateral bend 
bilaterally, 35 degrees right rotation, and 40 degrees left 
rotation.  There was pain on motion but no additional range 
of motion loss due to pain, fatigue, weakness, and lack of 
endurance following repetitive use.  The examiner reviewed 
the entire file and could not offer an opinion as to whether 
the veteran's left shoulder condition caused his cervical 
disability because such knowledge was unavailable in the 
medical literature and any opinion would be speculation.  He 
further reported that there was no evidence of record 
mentioning the details of the veteran's left shoulder injury, 
so there was no objective evidence to confirm his report of 
hitting his head during service.  

The veteran testified before the Board at a travel board 
hearing in May 2006.  Testimony revealed that the veteran's 
neck began hurting in the 1970s when he worked as a crop 
duster.  He testified that when he fell from the parachute 
jump during service, he rolled on the ground and hit his 
head.  He reported that he made more parachute jumps during 
service, and his neck hurt after the jumps, especially if he 
was carrying equipment that weighed 80 pounds and wearing a 
helmet that weighed a couple of pounds.  

On VA examination in October 2006 and June 2007, the veteran 
complained of a moderate, constant, sharp aching pain in his 
lower cervical area.  He reported severe weekly flare-ups 
that lasted for hours and caused a 50 percent decrease in 
range of motion.  There was guarding and pain with motion.  
Range of motion testing showed 25 degrees flexion and 
extension, 30 degrees flexion on the right, 25 degrees 
flexion on the left, 20 degrees rotation on the right, and 35 
degrees rotation on the left.  An MRI showed bulges 
associated with disk degeneration and subtle interspace 
narrowing, endplate disease, and spondylosis.  The examiner 
reviewed the entire case file and opined that he could not 
resolve the issue of whether the veteran's cervical spine 
disability was secondary to the service-connected separation 
of the left acromioclavicular joint without resort to mere 
speculation.  The rationale was that there was no 
documentation in the service medical records of any neck 
injury.  He also explained that the type of neck injury the 
veteran had was usually due to years of hard use, which the 
veteran had from wearing a heavy flight helmet during his 15 
years of working as a flight instructor after service.    

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place less probative value on the 
November 2002 medical opinion from the veteran's VA 
physician.  While the physician related the veteran's 
cervical spine disability to an injury sustained during his 
period of active service, this appears to have been based 
primarily upon a history provided by the veteran, rather than 
upon a review of the evidence of record.  The filtering of 
the veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Additionally, the Board finds 
that the November 2002 medical opinion is speculative, in 
that the physician found that it was plausible that that the 
veteran's extensive cervical disc disease was consistent with 
an axial loading injury incurred during service.  A finding 
of service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2007); 
Bloom v. West, 12 Vet. App. 185 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  The Board also 
finds that the opinion is not supported by adequate 
rationale, as there is no explanation as to why the veteran's 
current cervical spine condition was related to his period of 
active service.  If the examiner does not provide a rationale 
for the opinion, this weighs against the probative value of 
the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  

The Board assigns greater weight to the July 2004, October 
2006, and June 2007 VA examinations.  In placing greater 
weight on the July 2004, October 2006, and June 2007 
opinions, the Board notes that the veteran's entire case file 
was reviewed, a comprehensive cervical spine examination was 
performed, and a rationale was provided for the opinions.  In 
forming the opinions, the examiner explained that the 
veteran's neck injury was consistent with years of hard use.  
The Board accordingly finds the July 2004, October 2006, and 
June 2007 VA medical opinions to be the most probative as to 
whether the veteran's cervical spine disability was related 
to service because the examiner at these examinations based 
the opinions on a detailed medical examination, thorough 
review of the case file, and adequate rationale.  The United 
States Court of Appeals for Veterans Claims has held that 
some factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
veteran's history, and the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current cervical spine disability.  The evidence is 
also against a finding that the cervical spine disability is 
a result of the veteran's service-connected separation of the 
left acromioclavicular joint.  In addition, arthritis (or any 
other neck disability) was not diagnosed within one year of 
separation, so presumptive service connection for a cervical 
spine disability is not warranted.  

The veteran contends that his current cervical spine 
disability is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's cervical spine disability is in October 1998, 
approximately 29 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's cervical 
spine disability developed in service.  Therefore, the Board 
concludes that the cervical spine disability was not incurred 
in or aggravated by service.  In addition, the Board finds 
that the evidence is against a finding that the veteran's 
cervical spine disability is proximately due to, the result 
of, or aggravated by his service-connected separation of the 
left acromioclavicular joint.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).    

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.    38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

With regard to the veteran's left shoulder disability, the 
veteran has not been shown to have ankylosis of the 
scapulohumeral articulation.  Nor is there objective evidence 
of impairment of the humerus, such as loss of the head of the 
humerus (flail shoulder), nonunion of the shoulder (flail 
joint), fibrous union of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, or malunion of 
the humerus.  Accordingly, the criteria pertaining to those 
disabilities are not applicable.  38 C.F.R. § 4.71a, DCs 
5200, 5202 (2007).   

Normal forward flexion of the shoulder is from 0 to 180 
degrees, normal abduction is from 0 to 180 degrees, and 
normal internal and external rotation is from 0 to 90 
degrees.  Forward flexion and abduction to 90 degrees amounts 
to "shoulder level."  38 C.F.R. § 4.71, Plate I (2007).  

The veteran has been awarded a 20 percent disability rating 
for his left shoulder on the basis of 38 C.F.R. § 4.71a, DC 
5201, which provides for limitation of motion of the arm.  
The regulatory criteria set forth in 38 C.F.R. § 4.71a, DC 
5203 (2007), the diagnostic code for impairment of clavicle 
or scapula, are also applicable.  The criteria in DC 5201 
provide different ratings for the minor arm and the major 
arm.  The veteran has indicated (in service medical records 
and on VA examinations) that he is right-handed; therefore, 
with respect to the left shoulder, the Board will apply the 
ratings and criteria for the minor arm under the relevant 
diagnostic code.  The diagnostic criteria pertaining to 
traumatic arthritis are applicable where limitation of motion 
of the shoulder is noncompensable.  38 C.F.R. § 4.71a, DCs 
5003, 5010 (2007).

On VA examination in October 2002, the veteran complained 
that his shoulder disability had worsened over the years, and 
that he had experienced increased pain, weakness, stiffness, 
swelling, fatigability, lack of endurance, and inability to 
work overhead.  He reported that he had lost no time from 
work in the previous 12 months but had reduced his hours.  He 
was found to have tenderness to range of motion to his 
shoulders and to a bony prominence anterior left shoulder 
over the acromioclavicular joint area with palpation.  Range 
of motion testing of the left shoulder revealed 140 degrees 
out of 180 degrees abduction and 80 degrees out of 90 degrees 
external and internal rotation.  The examiner noted that 
range of motion was with consideration of pain, fatigue, 
weakness, lack of endurance, incoordination, and altered by 
repetition.  An x-ray showed minimal localized degenerative 
joint disease characterized by cortical irregularity of the 
acromioclavicular joint.  The diagnosis was status post left 
shoulder injury 1966 in parachute jumping with 
acromioclavicular separation diagnosis.   

On VA examination in July 2004, the veteran complained of 
pain in the acromioclavicular area and the top of the left 
shoulder at the head of the left humerus.  He reported flare-
ups lasting two to three hours and having increased 
limitation of motion and function during a flare-up.  He also 
complained of stiffness and joint muscle weakness.  Range of 
motion testing of the left shoulder revealed 115 degrees 
flexion, 89 degrees abduction, and 40 degrees internal and 
external rotation.  There was pain on range of motion.  There 
was also guarding of shoulder movement, left shoulder 
crepitus, and tenderness of the left shoulder over the area 
of the acromioclavicular joint and on the top of the left 
shoulder and left arm.  The examiner noted that there was no 
additional range of motion loss due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
diagnoses were separation of the left acromioclavicular 
joint, degenerative joint disease of the acromioclavicular 
joint, and residuals of fractured left clavicle.  

The veteran testified as to his current symptoms before the 
Board at a travel board hearing in May 2006 and showed that 
he could only extend his left arm to approximately shoulder 
level.  

Diagnostic Code 5203 provides for a 20 percent evaluation for 
impairment of the clavicle or scapula when there is nonunion 
with loose movement or dislocation.  The disability may also 
be rated on impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, DC 5203 (2007).  The Board finds that the 
veteran's left shoulder disability would not warrant a rating 
higher than 20 percent under DC 5203.  The maximum rating for 
impairment of the clavicle or scapula is 20 percent.  38 
C.F.R. § 4.71a, DC 5203.  Therefore, because the veteran's 
left shoulder disability already has the maximum rating under 
DC 5203, he is not entitled to a rating higher than 20 
percent under the diagnostic code pertaining to impairment of 
the clavicle or scapula.  

However, DC 5010 provides that traumatic arthritis may be 
rated on the basis of limitation of motion, and DC 5203 
provides that impairment of the clavicle or scapula may be 
rated on impairment of function of the contiguous joint.  
Therefore, the regulatory criteria in DC 5201, the diagnostic 
code for limitation of motion of the arm, are applicable.  
Under DC 5201, a 20 percent rating is warranted where there 
is limitation of motion of the minor arm at shoulder level.  
A 20 percent rating is also warranted where there is 
limitation of motion of the minor arm to midway between the 
side and shoulder level.  A 30 percent rating is warranted 
where motion of the minor arm is limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, 5201 (2007).
 
The Board finds that an evaluation greater than 20 percent 
under DC 5201 is not warranted.  Range of motion testing in 
July 2004 demonstrated that the veteran could abduct his left 
arm to shoulder level, and flexion of his left arm was to 
slightly above shoulder level.  The examiner found that there 
was no additional range of motion loss due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
veteran also demonstrated at the May 2006 hearing that he 
could only raise his left arm to approximately shoulder 
level.  The evidence of record does not show that the 
veteran's left arm was limited to 25 degrees motion from the 
side.  The Board finds that the clinical evidence does not 
support the criteria for a 30 percent rating, and the 
veteran's left shoulder disability most nearly approximates 
the criteria for a 20 percent rating.   

As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's separation of the left 
acromioclavicular joint, the appeal must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002, March 
2004, and April 2006; rating decisions in October 2002, 
February 2004, July 2004, October 2004, and September 2006; 
statements of the case in February 2004 and October 2004; and 
a supplemental statement of the case in February 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

Service connection for a cervical spine disability, to 
include as secondary to service-connected separation of the 
left acromioclavicular joint, is denied.  

An increased rating for separation of the left 
acromioclavicular joint is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


